DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on February 24, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective stop member" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-14 are rejected under this section as being dependent upon rejected claim 1. 
Claim 15 recites the limitation "the adapter blocks" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim because only one adapter block is previously set forth by claim 15. Claims 16-19 are rejected under this section as being dependent upon rejected claim 15. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Pub. No. US 2022/0229254 A1 to SIEVERS et al. (hereinafter “Sievers”).
The applied reference has or had a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In re claim 1, Sievers discloses an adapter holder assembly for use in supporting an optical adapter, see FIGS. 2-5, the adapter holder comprising: 
first and second adjacent holding members (170) each having a height extending between first and second ends and a width extending between opposite sides along an x-axis, see FIG. 2, each of the first and second holding members (170) having an inner side facing the inner side of the other of the second and first holding members (170), as seen in FIG. 2, the inner sides being spaced from each other over a distance along a first axis perpendicular to the x-axis, the inner sides of each of the first and second holding members (170) defining a mounting channel (163) and/or (167) extending along the width from one of the opposite sides towards the other of the opposite sides, the mounting channel (163/167) of the first holding member (170) being aligned with the mounting channel (163/167) of the second holding member (170) along the first axis, each of the first and second holding members (170) including a stop/vertical surface, see FIG. 4, disposed at the other of the opposite sides and accessible from the mounting channel (163/167), each of the first and second holding members (170) including a latch arm (166) extending along the respective mounting channel (163/167) and being outwardly deflectable, each of the latch arms (166) including a latching hook/catch (168) that faces towards the respective stop surface as seen in FIG. 5.  See paragraphs [0040]-[0058] of Sievers for further details.

In re claim 2, as seen in FIGS. 4-5 of Sievers, the latching hook (168) includes a camming/front surface and a catch/side surface, and wherein the catch surface is contoured to inherently facilitate outward deflection when sufficient force is applied to the catch surface because the latch arm (166) flexes between the channels (163, 167).
In re claim 3, the first end of each of the first and second holding members (170) defines a mounting structure/blade (150) for securement to an installation site/panel (FIG. 1, 100).

In re claim 4, as seen in FIG. 2 of Sievers, the mounting structure (150) includes numerous openings capable of fastening objects thereto.

In re claim 5, as seen in FIG. 2 of Sievers, the mounting structure (150) includes a fastener receptacle/module (200) extending from a fastener opening.

In re claim 7, as seen in FIGS. 2-7, Sievers discloses an optical adapter (200) extending along a length between opposite first and second ends, the optical adapter (200) defining at least a first port and at least a second port facing in opposite directions from each other along an insertion axis, the insertion axis being transverse to the length, the optical adapter (200) including a first mounting member (205) at the first end and a second mounting member (205) at the second end, the first mounting member (205) being disposed within the mounting channel (163/167) of the first holding member (170), the second mounting member (205) being disposed within the mounting channel (163/167) of the second holding member (170).

In re claim 8, as seen in FIGS. 4-5, the first mounting member (205) engages the latch arm (166) of the first holding member (170) and the second mounting member (205) engages the latch arm (166) of the second holding member (170).

In re claim 10, the optical adapter (200) includes an optical adapter block (212/214), wherein the first port is one of a plurality of first ports and the second port is one of a plurality of second ports, each of the second ports being aligned along a respective insertion axis with one of the first ports.

In re claim 11, the mounting channel (163/167) of each of the first and second holding members (170) is one of a plurality of mounting channels (163, 167), and wherein each of the mounting channels (163, 167) includes a same corresponding latching arm (166).

In re claim 14, as seen in FIGS. 3-4, each of the mounting channels (163/167) is partially defined by a section of the respective one of the first and second holding members (170).
Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6, 9, 12, 13, and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the primary reason for indicating allowable subject matter is the inclusion of the mounting structure includes an alignment peg extending outwardly from the first end.
Regarding claim 9, the primary reason for indicating allowable subject matter is the inclusion of the mounting members each include a tab extending laterally outwardly from a spacer.
Regarding claims 12 and 13, the primary reason for indicating allowable subject matter is the inclusion of the first mounting member of each optical adapter is disposed in one of the mounting channels of the first holding member and the second mounting member of each optical adapter is disposed in one of the mounting channels of the second holding member.
Regarding claims 15-19, the primary reason for indicating allowable subject matter is the inclusion of sliding the first optical adapter block relative to the first and second holding members along a mounting axis to deflect latching arms of the first and second holding members until the latching arms snap over the first and second mounting members, the mounting axis being parallel to the insertion axes of the first optical adapter block.
Claims 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 20-24, the primary reason for indicating allowable subject matter is the inclusion of an overhang portion extending from the body to partially cover the mounting channel so that the overhang portion extends across the latching hook.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2883                                                                                                                                                                                                        
or
August 27, 2022